DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, the prior arts of record and applicant’s remarks it appears that the allowance of claims 1-3 and 5-7 is appropriate. The prior arts of record fails to teach that the suspension including: a flat middle portion, a ring-shaped suspending portion and a ring-shaped positioning portion. Secondly, the prior arts of record fails to teach that the thickened layer glued with the positioning portion at stagger positions; wherein the frame includes an inner side for forming the accommodation space, an outer side opposite to the inner side and away from a geometric center of the accommodation space; the thickened layer includes a first side surrounding the adhering portion, and a second side opposite to the first side and adjacent to a geometric center of the adhering portion; the frame further includes a top side for connecting the inner side to the outer side, the positioning portion includes a connecting end portion connecting to the suspending portion and a free end portion surrounding the connecting end portion; the connecting end portion is suspended between the frame and the adhering portion, and the free end portion is sandwiched between the top side of the frame and the thickened layer, the free end portion, the top side of the frame, and the thickened layer cooperatively form a semi-sealed first receiving space; the connecting end portion, the second side of the thickened layer, and the adhering portion cooperatively form a semi-sealed second receiving space as claimed in claim 1.  

Claims 2, 3 and 5-7 are allowed for their dependency from independent claim 1.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. US-PAT No. 10,321,224, Loudspeaker, FIG. 3 shows an adhesive accommodating structure at a position where the housing 7 is connected with the vibrating diaphragm 3, so as to improve the bonding force between the vibrating diaphragm 3 and the housing 7 and prevent adhesive from overflowing to the vibrating diaphragm 3.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653